DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The amendment dated 4-6-2022 is acknowledged.
	Claims included in the prosecution are 1-8. 10-11, 13-15, 17-19, 21 and 23-29.
	Upon consideration, the 112, 2nd paragraph rejection is withdrawn.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-8, 10-11, 13-15, 17-19, 21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al (WO 2013/186286 A1) in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT02583373, first posted 10/22/2015) and further in view of da Silveira et al (Expert Review of Anti-infective Therapy, 2015, and of record, as cited on the 10/14/20 IDS) (as set forth in the previous action).. 
Babiychuck teaches [abstract; page 21, lines 21-35] an adjunct method of treating pneumonia, comprising administering, to a patient in need thereof, a therapeutically effective amount of a mixture of empty liposomes. Said mixtures comprised [page 9, line 24 bridging to page 10, line 7] empty liposomes comprising 30% (w/w) or more cholesterol, and empty liposomes comprising sphingomyelin.
Babiychuck teaches [page 19, lines 33-35] that it is safe to administer liposomes for the treatment of bacterial infections in human patients, and that liposomes will not elicit adverse events. Dosages were taught in humans (e.g., between 100 and 1000 mg/m2, or around 8 mg/kg [page 21, lines 17-19]).
Although Babiychuck teaches an effective dosage in humans, where it was safe to administer liposomes for the treatment of bacterial infections in humans, Babiychuck did not specifically teach administering to a human patient, as recited in claim 1.
However, ClinicalTrials.gov teaches administration of CAL02 to human patients [page 5/8, Inclusion Criteria], for the treatment of pneumonia [page 2/8, Brief Summary].
Moreover, da Silveira teaches [page 532, 2nd and 3rd full paragraphs] CAL02 as a mixture of empty liposomes composed of cholesterol and sphingomyelin, effective against pneumonia.
Since Babiychuck teaches the safety, and dosages, of empty liposomes in human patients, it would have been prima facie obvious to one of ordinary skill in the art to administer Babiychuck’s composition to humans. The ordinarily skilled artisan would have been motivated to treat pneumonia, as taught by ClinicalTrials.gov at the Brief Summary, and by da Silveira at page 532. 
What is lacking in Babiychuck, ClinicalTrials.gov and da Silveira is the inclusion of antibiotic therapy.
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents (e.g., empty liposomes) of Babiychuck with those taught by ClinicalTrials.gov and da Silveira (e.g., CAL02), in order to form a composition with active agents for the treatment of pneumonia, each as taught by Babiychuck, ClinicalTrials.gov and da Silveira.  One of ordinary skill in the art would be motivated to include an antibiotic therapy in order to obtain at least an additive effect with empty the treatment with empty liposomal therapy taught by Babiychuck.

2.	Claims 5, 14-15, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al (WO 2013/186286 A1), in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT02583373, first posted 10/22/2015), further in view of da Silveira et al (Expert Review of Anti-infective Therapy, 2015, and of record, as cited on the 10/14/20 IDS) and further in view of Torres et al (Am J Respir  Med, 2003, 2(1), 39-54).
The 35 U.S.C. 103 rejection over Babiychuck, ClinicalTrials.gov and da Silveira were previously discussed. 
Additionally, ClinicalTrials.gov taught CAL02 (high and low doses taught at the brief summary of the study description, and at the section entitled Arms and Interventions), as previously discussed.
Although ClinicalTrials.gov taught severe community-acquired pneumonia, as discussed, the combined teachings of the prior art were not specific the requirement of a hospital stay, as recited in claim 14.
Nevertheless, Torres taught [abstract] that severe community-acquired pneumonia (CAP) is a life-threatening condition that requires intensive care unit (ICU) admission. Clinical presentation is characterized by the presence of respiratory failure, severe sepsis, or septic shock, where the early and rapid initiation of empiric antimicrobial treatment is critical for a favorable outcome. The assessment of severity of CAP helps physicians to identify patients who could be managed safely in an ambulatory setting. It also plays a crucial role in decisions about length of hospital stay and time of switching to antimicrobial therapy. 
Since the combined teachings of the prior art teach severe community-acquired pneumonia, it would have been prima facie obvious to one of ordinary skill in the art to include the hospitalization of patients within the combined teachings of the art. The ordinarily skilled artisan would have been so motivated, because severe community-acquired pneumonia requires ICU admission, where the early and rapid initiation of empiric antimicrobial treatment is critical for a favorable outcome, as taught by Torres.
The instant claim 14 recites that treatment reduces the duration of hospital stay, as compared with no treatment. 
The instant claims 16-17 recite that the pneumonia is cured in less time as compared when no such adjunctive treatment is effected, whereby cure time is represented by normalization of organ function.
It is prima facie obvious to one of ordinary skill in the art that treatment reduces severity of disease, and thereby hospital stay, as compared with no treatment. This is because Babiychuck taught preventive administration of empty liposomes, adjunct with antibiotic treatment. Further, Torres taught that antimicrobial treatment is critical for a favorable outcome in the treatment of severe community acquired pneumonia, whereby clinical presentation is characterized by the presence of respiratory failure, severe sepsis, or septic shock. As such, a favorable outcome is necessarily characterized by the return of organ function (e.g., treatment efficacy based upon initial clinical presentation).
The instant claim 15 recites that the reduction of stay at the hospital is at least one day. 
The instant claim 18 recites that cure time is represented by normalization of blood inflammatory markers.
The instant claims 19 and 21 recite a reduction in the SOFA score (claim 19) by at least 40 % after 8 days of the first dose (claim 21).
The instant Specification [0157] states that high and low doses of CAL02 reduced the duration of hospitalization by 5 (high dose) or 9 (low dose) days. Pharmacodynamic biomarkers (CRP, PCT, IL-6) also returned to normal more quickly with CAL02 (High and Low Dose) [0156]. Furthermore, a 50 % decrease in the SOFA score was achieved at days 5 and 8 [0154-0155, Table 6].
It appears that the compositions of the instant claims (1st and 2nd empty liposomes comprising cholesterol and sphingomyelin, respectively) and those of the prior art (CAL02, a mixture of empty liposomes comprising cholesterol and sphingomyelin) would reasonably be expected to have substantially the same physical and chemical properties (reduction in the duration of hospitalization in the treatment of pneumonia, the return to normal of pharmacodynamics biomarkers, reduction in the SOFA score). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (CAL02) and its properties (reduction in the duration of hospitalization in the treatment of pneumonia, the return to normal of pharmacodynamics biomarkers, reduction in the SOFA score) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to shown an unobvious difference between the claimed invention and the combined teachings of the cited prior art.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claims has been amended to require at least two intravenous doses of 4-16 mg/kg of the recited liposomal combination with antibiotic therapy with antibiotic therapy.
This argument is not persuasive; On page 20, lines 15 to 1 mg to 300 of liposomes  by injection or infusion once or several times a day. With regard to the arguments pertaining to 4-16 mg/kg dosage, the examiner points that the amount of any composition depends on several factors including the severity of the disease, patient’s age and other clinical conditions which the skilled person determines and the Examiner sees no unexpected results obtained with the claimed amounts.
Applicant’s arguments that clinical Trials.gov is silent on the identity of CAL02 and does not provide one skilled in the art with any information that would have been needed to prepare and administer CAL02 to a human patient. Applicant argues that da Silveira is similarly deficient, referring to CAL02 as merely “a mixture of empty, small, uncoated, unilamellar liposomes composed exclusively of cholesterol and sphingomyelin. This argument is not persuasive since the rejection is made in combination with the reference of Babiychuck which teaches the preparation of empty liposomes. Furthermore, the preparation of liposomes is art well-known in the art of liposomes.
	Applicant argues that Torres dot cure the deficiencies and as applicant recognizes Torres is merely cited for its disclosure regarding the clinical presentation of CAP and that CAP is a life-threatening condition that requires ICU admission no response is deemed necessary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612